Citation Nr: 0103369	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  93-24 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Entitlement to VA reimbursement for expenses incurred in 
conjunction with adoption of children.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran served on active duty from July 1985 to July 
1989.  

This appeal was previously before the Board of Veterans' 
Appeals (Board) in December 1997 and August 2000, when it was 
remanded for evidentiary and procedural development.  

It should be noted that, in conjunction with the videohearing 
held, the veteran's representative requested in its 
presentation on behalf of the veteran in October 1999 that 
the evaluation assigned for the veteran's dysthymic disorder 
be increased.  This matter is referred to the RO for 
consideration.  


REMAND

The issue in this case is an unusual one and has traveled an 
unusual path to reach the Board this third time.  The veteran 
initially filed a claim for reimbursement of the expenses 
related to the adoption of children, in conjunction with 
claims for reimbursement of various medical expenses, with 
the VA Medical Center as the proper forum for the 
adjudication of claims involving the reimbursement of medical 
expenses.  In August 1991, the Medical Center denied the 
claim for reimbursement of expenses related to the adoption 
of children, among others.  She filed a notice of 
disagreement in April 1992.  The Medical Center issued a 
statement of the case in November 1993 and provided the 
veteran with a hearing in December 1993.  She filed an appeal 
to the Board in February 1994.  

Initially, the Board remanded the appeal to provide the 
veteran with a hearing before a Member of the Board.  When 
the Board addressed the issue in August 2000, it was noted 
that the veteran's representative had argued that, because 
the issue of reimbursement for adoption expenses was by 
nature a legal issue rather than a medical one, the RO, 
rather than the Medical Center was the proper forum for 
adjudicating the claim.  Since the review by the Medical 
Center only encompassed whether adoption was a reimbursable 
medical expense, the record did not reflect whether there was 
consideration under any other law administered by the VA.  
Therefore, the Board sent the appeal, via a REMAND, to the RO 
for initial RO adjudication.  The RO was requested to review 
the record, accomplish any evidentiary development, apply the 
pertinent laws and regulations, provide the veteran with 
notice of the decision, and if the decision was a denial, to 
issue a supplemental statement of the case.

The veteran's claims file was sent to the RO in August 2000.  
By letter dated the same month, the RO notified the veteran 
that her claim for entitlement to reimbursement for expenses 
incurred in conjunction with adoption of children was denied.  
The RO enclosed a copy of VA Form 4107, Notice of Procedural 
and Appellate Rights, with the letter.  This form contains 
notification of the rules for perfecting an appeal to the 
Board, such as the information that a notice of disagreement 
may be filed within one year of the letter accompanying the 
form.  The veteran had not responded to the letter in any way 
and had not otherwise contacted the VA when the RO returned 
the appeal to the Board in December 2000.  The veteran's 
representative has submitted argument since the claim has 
been returned to the Board.  

Governing law and regulation provides that proper completion 
and filing of a substantive appeal are the last actions an 
appellant needs to take to perfect an appeal.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2000); 38 C.F.R. § 20.202 (2000).  
In this case, the veteran has already perfected an appeal to 
the Board, by the filing of a substantive appeal in February 
1994.  Thus, to require further action on her part prior to 
the issuance of a final appellate decision on this claim 
would be against the law as well as inequitable.  Because of 
the unique nature of this claim and the fact that it was 
initially filed with the Medical Center, rather than the RO, 
its procedural development has been confused.  Furthermore, 
it is apparent upon review that the substance of the claim 
regarding adoption expenses has been treated throughout as 
secondary to the veteran's other claims regarding medical 
expenses.  Now that the medical expense issues have been 
resolved and are no longer before the Board, full attention 
must be directed toward the unique nature of this claim for 
reimbursement of adoption expenses.  It was to clarify the 
situation and to provide the veteran with a thorough legal 
review of her claim that the Board sent the appeal to the RO 
in August 2000.  

The applicable regulation provides that a supplemental 
statement of the case, so identified, will be issued 
following development pursuant to a remand by the Board 
unless the only purpose of the remand is to assemble records 
previously considered by the agency of original jurisdiction 
and properly discussed in a prior statement of the case or 
unless the Board specifies in the remand that a supplemental 
statement of the case is not required.  If the case is 
remanded to cure a procedural defect, a supplemental 
statement of the case will be issued to assure full 
notification to the appellant of the status of the case, 
unless the Board directs otherwise.  38 C.F.R. § 19.31.  In 
the instant case, the Board requested that the RO provide a 
thorough legal review of the record, accomplish any 
evidentiary development, apply the pertinent laws and 
regulations, provide the veteran notice of the decision, and 
if the decision was a denial, to issue a supplemental 
statement of the case.  The August 2000 letter from the RO, 
while it does show that the RO reviewed the claim, does not 
satisfy these due process requirements.

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Furthermore, the 
RO is required to fully complete the development ordered by 
the Board.  Stegall v. West, 11 Vet. App. 268 (1998); Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993). 

Therefore, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should again review the record.  
If the benefit sought on appeal remains 
denied, the RO should prepare a 
supplemental statement of the case which 
will fulfill the dual purposes of 
notifying the veteran of the reasons and 
bases for the denial of her claim and 
providing a record to facilitate 
appellate review.  The veteran and her 
representative should be given an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals





	(CONTINUED ON NEXT PAGE)


 



